Citation Nr: 1644774	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure.

3.  Entitlement to service connection for status post-bladder removal with residuals of bladder cancer, claimed as due to herbicide exposure.

4.  Entitlement to service connection for status post-prostatectomy with erectile dysfunction, claimed as due to herbicide exposure.


WITNESSES AT HEARING ON APPEAL

Veteran, M.W., and M.W.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The September 2011 rating decision denied the Veteran's claims for service connection for type II diabetes mellitus, hypertension, status post-removal of bladder with bladder cancer residuals, and status post-prostatectomy with erectile dysfunction.  The Veteran filed a Notice of Disagreement in November 2011.  38 C.F.R. § 20.201 (2016).  The RO issued the Veteran a Statement of the Case (SOC) in April 2012.  The Veteran filed a timely Substantive Appeal, VA Form 9, in June 2012.  

In his June 2012 VA Form 9, the Veteran requested a hearing at his local VA office.  The Board remanded the claims in November 2011 in order to provide the Veteran with the hearing he requested.  The travel Board hearing was held in June 2015 and a copy of the transcript has been associated with the file.  At the hearing, the Veteran indicated that he was no longer represented.  

The Board remanded the claims in August 2015 and the RO issued a Supplemental SOC in May 2016.  The appeal has been returned to the Board for readjudication.  





FINDINGS OF FACT

1.  There is no competent and credible evidence that the Veteran was exposed to Agent Orange or any other herbicide during service. 

2.  Diabetes did not manifest in service or to a compensable degree within one year after the Veteran's separation from service, and there is no probative evidence linking the Veteran's diabetes mellitus to his service. 

3.  Hypertension did not manifest in service or to a compensable degree within one year after the Veteran's separation from service, and there is no probative evidence linking the Veteran's hypertension to his service.

4.  Bladder cancer did not manifest in service or to a compensable degree within one year after the Veteran's separation from service, and there is no probative evidence linking the Veteran's bladder cancer, bladder removal with residuals of bladder cancer, or prostatectomy with erectile dysfunction to his service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The requirements for establishing service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The requirements for establishing service connection for status post-bladder removal with residuals of bladder cancer have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The requirements for establishing service connection for status post-prostatectomy with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters dated July 2011 and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  In August 2015, the Board remanded the claim to provide the Veteran with an examination regarding his claims.  VA examinations were provided in May 2016, and the examiner provided the requested medical opinion regarding all of the claims.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained private and VA treatment records and provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, and an interview and examination of the Veteran.  The exams also provide sufficient clinical and diagnostic findings and rationales for purposes of determining the nature and etiology of the claimed disabilities.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as diabetes mellitus, hypertension, or malignant tumors, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Additionally, the Veteran contends that he was exposed to Agent Orange during his period of active service.  He contends that he may have been exposed to herbicide agents while serving at Fort Ord, California, Anchorage, Alaska, or Fort Sill, Oklahoma.  He testified at his June 2015 hearing that he was made to crawl in grass in Fort Ord, and that he believed the grass may have been treated with herbicides.  Additionally, he stated that while he was serving in Anchorage, Alaska, he was exposed to grass and weeds.  

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) , including type II diabetes mellitus and prostate cancer, may be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).   The Board notes that hypertension and bladder cancer are not diseases for which presumptive service connection is granted under 38 C.F.R. § 3.309.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that the Veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.  Therefore, given the Veteran's contentions that his diabetes, hypertension, and bladder cancer are directly related to his alleged herbicide exposure, the Board will determine whether the Veteran is entitled to service connection based on a theory of direct causation.

Factual Background 

The Veteran's service personnel records were requested and the request specifically asked for any documents showing exposure to herbicides and the response indicated that there was no record of exposure to herbicides.  His personnel records showed that he served in California, Alaska, and Oklahoma.  The Veteran's service treatment records showed no abnormalities of any of the Veteran's body systems on the entrance clinical evaluation in November 1970.  His clinical evaluation was also normal in the October 1975 REFRAD examination report, which shows no diagnosis of diabetes, hypertension, or cancer.  The report included a signed declaration from the Veteran noting: "My health is good."    

VA treatment records show that the Veteran underwent a cystectomy and ileal conduit in June 2004.  VA treatment records consistently show that the Veteran had a history of diabetes mellitus type II, hypertension, and bladder cancer.  The Veteran's diagnoses of bladder cancer and diabetes mellitus type II occurred in 2004 and his diagnosis of hypertension occurred in 1997.  

In an October 2011 letter, VA physician Dr. R. J. noted the following:

This is written at the request of [the Veteran], to document his history of bladder cancer, with history of surgical removal of both his bladder and prostate in 2004, with an ileal conduit.  Patient also suffers from hypertension, type 2 diabetes mellitus and hyperlipidemia.  These conditions have been treated at the Lawton/Ft Sill VA outpatient clinic since 2004.  The patient states that during his military service he performed sandblasting on fiberglass ships that had been previously used in Vietnam and were exposed to Agent Orange.  Patient has been seen every 3-6 months since 2004.  Diagnosis is bladder cancer with loss of bladder and prostate with associated organic impotence, hypertension, hyperlipidemia, and type 2 diabetes mellitus.  Bladder cancer is more likely than not a result of his military service, with exposure to not only Agent Orange but fiberglass dust.  His other conditions, especially, type 2 diabetes mellitus it is highly related to exposure to Agent Orange.

At the June 2015 Board hearing, the Veteran testified that he may have been exposed to herbicide agents while serving at Fort Ord, in California, at Anchorage, Alaska, and at Fort Sill.  See Transcript page 4 and page 6.  At the hearing, the Veteran also contended that he may have begun experiencing symptoms of diabetes in service, and that he was told he had "borderline" hypertension and diabetes in service.  See Transcript page 11.  Other statements of record show that the Veteran also claims that he was exposed to herbicides from performing sandblasting of fiberglass ships that had been used in Vietnam.  

A VA examination was provided concerning the Veteran's appeal for service connection for diabetes mellitus type II in May 2016.  The examiner conducted an in-person examination and reviewed the claims file.  The examiner noted the diagnosis of diabetes mellitus type II and that the Veteran was prescribed an oral hypoglycemic agent.  It was noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than twice per month.  There were no episodes of ketoacidosis or hypoglycemic reactions that required hospitalization over the preceding 12 months.  There was no loss of strength and weight.  There were also no complications of the diabetes and any other pertinent physical findings, complications, conditions, signs, symptoms, or scars.   

A VA examination for the Veteran's claim of entitlement to service connection for hypertension was provided in May 2016.  The examiner conducted an in-person examination and reviewed the entire file.  The examiner diagnosed hypertension and noted the Veteran's medical history.  He noted that the Veteran reported that he had suffered from high blood pressure for several years.  The Veteran reported that the condition was under control with medication.  He denied any symptoms and indicated that he took continuous medication for his hypertension.  The Veteran's blood pressure readings were 144/84, 145/83, and 142/82.  The average blood pressure reading was 143/83.  

Another VA examination was conducted regarding urinary tract, bladder, and urethra conditions.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner noted the Veteran's diagnosis of status post-bladder removal for bladder cancer.  The Veteran reported that he had bladder cancer in 2004, for which he had an extensive surgery performed.  The Veteran stated that, during his surgery, his urinary bladder was removed along with his prostate gland and he was unable to pass urine normally.  He reported that he had a urinary bag through which urine drains at all times.  He indicated that he had irritation at the site.  There was no other bladder or urethral conditions noted.  With regard to the history of the Veteran's cancer, the examiner noted that the Veteran's malignant tumors were in remission after the completion of a cystoprostatectomy in 2004.  The examiner noted the ileal conduit with urine draining in the ostomy bag.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the diagnosis.  A scar was noted but it was not equal to or greater than 39 square centimeters or located on the head, face, or neck.  

A VA examination was also conducted concerning the claim of entitlement to service connection for post-prostatectomy with erectile dysfunction.  An in-person examination was conducted, and the examiner reviewed the claims file and VA treatment records.  The examiner noted the diagnosis of status post-prostatectomy for bladder cancer.  The Veteran reported that his prostate gland had been removed during a surgery for bladder cancer in 2004.  He denied any current symptoms.  The examiner noted that the disease was in remission.  The Veteran was not undergoing any treatment for prostate cancer.  Erectile dysfunction was noted as a result of the prostatectomy.  There were no other residual conditions or complications noted.  

Following the VA examinations, the examiner provided the requested VA medical opinion.  The examiner provided the opinion that the claimed conditions, including diabetes mellitus type II, hypertension, status post-bladder removal with residuals of bladder cancer, and status post-prostatectomy with erectile dysfunction were less likely than not related to the Veteran's service, to include the performance of sandblasting of fiberglass ships.  By way of rationale, the examiner reiterated that she had reviewed the claims file and the opinion by Dr. R.J.  The examiner noted that the Veteran's service treatment records show that he served in Alaska from March 1971 to March 1973 (the Board notes that the examiner actually indicated that the Veteran served until March 1993, however, given the context the Board finds that this is a typographical error; there is no dispute as to the dates of the Veteran's military service).  The examiner noted that there was no indication of exposure to herbicides during the Veteran's service but that the Veteran had worked with fiberglass ships.  The examiner noted that the Veteran's medical records indicated that he had been required to sandblast boats before fiber glassing them and that the boats had previously been used in Vietnam.  The examiner also noted that the review of the service treatment records showed that the Veteran had not had any symptoms suggestive of high blood pressure, diabetes, bladder cancer, or prostate symptoms during service or within 10 years of discharge from service.  The examiner also noted that a review of the medical literature did not show that there was any indication that working with fiberglass ships or performing their sandblasting could lead to any of the Veteran's claimed conditions.  Thus, the examiner opined that it was less likely than not that the Veteran's diabetes mellitus type II, hypertension, status post-bladder removal with residuals of bladder cancer, or status post-prostatectomy with erectile dysfunction were related to the Veteran's service, to include the performance of sandblasting of fiberglass ships.  

The examiner also provided the opinion that it was less likely than not that the Veteran's diabetes mellitus type II, hypertension, status post-bladder removal with residuals of bladder cancer, or status post-prostatectomy with erectile dysfunction were caused by or aggravated by each other.  In so opining, the examiner specifically noted the opinion by Dr. R.J. in 2011 that indicated that the Veteran's diabetes was caused by the Veteran's bladder cancer and that diabetes was caused by herbicide exposure.  The examiner noted that a review of the medical literature indicated that hypertension, diabetes, and bladder cancer are independent medical pathologies.  The examiner noted that the literature was clear that each of the claimed conditions occur as a result of their own independent risk factors and that one does not lead to the other.  The examiner noted that the literature was also clear that any one of the diseases do not cause aggravation of the other claimed conditions.  The examiner went on to list the risk factors associated with diabetes and hypertension.  The examiner further reiterated that the literature made clear that none of the claimed conditions caused or aggravated each other.  She noted that they do not share any of the common etiopathological factors.  As such, the examiner opined that it was less likely than not that any of the Veteran's disabilities of diabetes mellitus type II, hypertension, status post-bladder removal with residuals of bladder cancer, or status post-prostatectomy with erectile dysfunction were caused or aggravated by each other.    

Analysis 

As an initial matter, treatment records show that the Veteran currently has diabetes mellitus, hypertension, and a history of bladder cancer, as well as the surgical history involving the removal of the Veteran's bladder and prostate due to the diagnosed bladder cancer; the diagnoses of these disabilities are not in dispute.  Thus, a current disability is shown by the evidence. 

In regard to an in-service event, and evidence linking the current disability to an in-service event, these elements of service connection have not been met.  

While a presumption of exposure to herbicides exists for veterans who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, the Veteran has not asserted that he served in Vietnam and his service personnel records do not reflect Vietnam service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Likewise, the Veteran does not contend and the evidence does not show that he served in Korea in a unit near the demilitarized zone.  38 C.F.R. § 3.307(a)(6)(iv).  In this regard, the Board observes that the only evidence of exposure to Agent Orange is the Veteran's own lay statements.  The Veteran is competent to testify that he spent time crawling in grass or being exposed to grass and weeds in the fields; however, it is clear from his testimony that he is only speculating that he was exposed to herbicides during service.  See, e.g., transcript pages 4 and 6 ("Could have been"; "Well, there is a possibility"; "I ain't saying it was and I ain't saying it wasn't.").  The Board reviewed the latest list of information from the Department of Defense on Herbicides Tests and Storage outside of Vietnam.  There is no evidence that any tactical herbicides were used in the places where the Veteran contends he was exposed.  The Veteran has also not provided any additional significant concrete details to warrant further investigation of his allegations of exposure.  Therefore, there is simply no probative evidence establishing that the Veteran was exposed to herbicides during his service.  While the Veteran alleges the exposure occurred on a second-hand basis through contact with grass, weeds, and other plants in the field at the different bases where he was stationed and from contact with ships previously used in Vietnam, there is no provision of law establishing a presumption of such exposure.  He is also not qualified to identify Agent Orange compounds or to opine that he was exposed to any tactical herbicides simply by being exposed to plants, weeds, and grass.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, the preponderance of the evidence is against a conclusion that the Veteran was exposed to Agent Orange during service.  

Turning to the issue of entitlement to service connection on a direct basis, the Board finds the May 2016 VA examinations and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board recognizes the October 2011 opinion by Dr. R.J. concerning his claims of entitlement to service connection for bladder cancer and type II diabetes.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has carefully considered this evidence, but ultimately finds that Dr. R.J.'s opinion is afforded less probative weight compared to the May 2016 VA examiner's opinion.  The October 2011 opinion is not based on a review of the Veteran's file and no supporting rationale was provided for the conclusion reached.  This is significant because it is unclear what evidence he reviewed in determining his opinion.  It is unclear which disorders Dr. R.J. is attributing to the Veteran's service or which disorders he is attributing to the other disorders.  For example, Dr. R.J. appears to indicate that the Veteran's diabetes was caused by bladder cancer but then indicates that the diabetes was caused by herbicide exposure.  

By contrast, the May 2016 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; a physical examination; acknowledgement of the Veteran's lay statements regarding the onset of his symptoms; and consideration of the October 2011 opinion by Dr. R. J.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusion is consistent with the evidence of record, including service treatment records that showed the Veteran had no problems during service.  The examiner also discussed medical literature related to the issues at hand.  Ultimately, after considering all of the relevant information, the examiner concluded that the Veteran's diabetes mellitus type II, hypertension, status post-bladder removal with residuals of bladder cancer, or status post-prostatectomy with erectile dysfunction were less likely than not related to service, related to each other, or aggravated by each other.  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in May 2016 provides a solid discussion of the Veteran's contentions, the objective medical history, and a thorough rationale that has sound reasoning and conclusions.  

The Board has also considered the Veteran's lay statements that otherwise relate his current conditions to his period of service.  Specifically, the Board has considered the Veteran's contention that he began experiencing symptoms of diabetes in service, as well as his contention that he was told he had "borderline" diabetes and hypertension in service.  See transcript page 11.  The Veteran is competent to report symptoms such as urinary difficulties.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report the symptoms related to his diabetes mellitus type II and hypertension, in the present case, the Board finds that the Veteran's statements regarding the onset and continuity of his symptoms are inconsistent, and therefore cannot be deemed credible.  Service treatment records do not show a diagnosis of diabetes mellitus or hypertension.  The Board notes that the service treatment records indicate that the Veteran was seen for other conditions during service, but the records are absent any complaints or treatment for any of these conditions.  The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  However, the Board also notes that the Veteran's October 1975 REFRAD examination report showed no diagnosis of diabetes or hypertension, and included a signed declaration from the Veteran noting: "My health is good."  A contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Additionally, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed symptoms during service or in the years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Therefore, the REFRAD examination report is accepted as the credible and accurate account of the Veteran's physical condition.  Consequently, the Board finds that there is no credible evidence that the Veteran had diabetes or hypertension or symptoms of diabetes or hypertension in service. 

Finally, to the extent the Veteran's statements may be construed as nexus evidence otherwise linking his disabilities to service, the persuasive value of his lay contentions is low because the overall factual picture is complex.  While the Veteran is competent to report his symptoms relating to his diabetes, hypertension, or bladder cancer, he is not competent to determine whether any of these conditions is related to his period of service because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As the evidence does not show the Veteran has expertise in medical matters involving complex medical questions, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether any of his conditions is related to his period of service.  

The Board has also considered the theories of entitlement to service connection for a chronic disease on a presumptive basis and service connection on the basis of continuity of symptomatology.  There is no persuasive evidence of record that shows that the Veteran's diabetes mellitus, hypertension, or bladder cancer was diagnosed within a year of the Veteran's discharge from service in 1973 or that symptoms of the diseases manifested to a compensable degree within a year of the Veteran's discharge from service.  In this regard, the Board observes that there is no medical evidence that shows these diseases or symptoms of these diseases within a year of the Veteran's discharge from service, and the Veteran does not contend that he had bladder cancer and prostate cancer within a year of his discharge from service.  In regard to diabetes and hypertension, testimony from the Veteran is speculative and not precise in regard to onset of symptoms, symptoms purportedly observed over the years, and information purportedly obtained from doctors.  Crucially, as noted above, the Veteran's October 1975 REFRAD examination report shows no diagnosis of diabetes or hypertension, and includes a signed declaration from the Veteran noting: "My health is good."  Again, a contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the REFRAD examination report is accepted as the credible and accurate account of the Veteran's physical condition.  Thus, there is simply no persuasive evidence that these diseases or symptoms of these diseases manifested to a compensable degree within a year of the Veteran's discharge from service.  Also, in the absence of credible evidence of a notation of symptoms in service or within a year of service, there can be no credible evidence of continuity of symptomatology in the years after service.  As such, the criteria for presumptive service connection and service connection on the basis of continuity of symptomatology for any of the Veteran's claimed conditions have not been satisfied.

In sum, the probative evidence does not establish that Veteran's diabetes mellitus, hypertension, or bladder cancer was present in service or in the year following service, or that any of the claimed disorders are otherwise etiologically related to his active service to include as due to his claimed herbicide exposure.  Thus, service connection is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

(CONTINUED ON NEXT PAGE)










ORDER

Service connection for diabetes mellitus, type II, is denied.  

Service connection for hypertension is denied.  

Service connection for status post-bladder removal with residuals of bladder cancer is denied.  

Service connection for status post-prostatectomy with erectile dysfunction is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


